Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 5, 2022 has been entered.
Claim Objections
Claims 1-6 and 9-12 are objected to because of the following informalities:  The applicant has claimed “a spring extension”, however references “an extension” throughout the claims. The applicant should amend the claims to include the same terminology throughout for the same limitations.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  The applicant has claimed “at least one recess” and then further claims “the recess” and “any recess”. The applicant should amend the claim to use the same terminology throughout the claim when referencing the same limitation. Appropriate correction is required.
Claim 2 objected to because of the following informalities:  The applicant has claimed “at least one .  Appropriate correction is required.


 Claim Rejections - 35 USC § 112
Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is noted that the applicant claims “at least one flattened region” and then further claims “wherein the at least one recess”. It is unclear if the applicant is trying to reference the claimed at least one flattened region or further claim a recess. It is noted for examination purposes, the limitation of “wherein the at least on recess” is being interested as -the at least one flattened region-, however, the applicant should amend the claim to clarify. 
Further with respect to claim 2, it is unclear how the threaded part can have “a square with rounded edges” shape when only 2 flattened regions are required. It is noted that a square would require four flattened regions. For examination purposes, the claim is interpreted as requiring four flattened regions, however, the applicant should amend the claims to clarify. 
Further on line 21 of claim 2, the applicant claims ‘against a flattened region”, however, it is noted that the applicant has claimed “at least one flattened region”, therefore it is unclear if the applicant is trying to reference the previously claimed at least one flattened region or claim an additional flattened region. For examination purposes, the limitation is being interpreted as referencing the previously claimed at least one flattened region. 
With respect to claim 1, it is noted that the applicant has claimed “at least one recess”. As discussed by the applicant a recess is not a flat surface, but rather a groove like element. Therefore, it is unclear what shape is being claimed with respect to the limitations of the threaded part being “square with rounded edges”. It is noted that a square is required to have straight flat sides. Since the recesses as disclosed by the applicant are not a flat surface, the claimed shape is unclear. For examination purposes, the limitation is being interpreted as there are four recessed regions interposed with rounded edges, however, the applicant should amend the claim to clarify.
Further with respect to claim 1, it is unclear how the threaded part can have “a square with rounded edges” shape when only 2 recessed regions are required. It is noted that a square (or a four sided shape) would require four regions. For examination purposes, the claim is interpreted as requiring four recesses, however, the applicant should amend the claims to clarify. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-2 recites the broad recitation “at least one recess” or “at least one flattened region”, and the claim also recites "wherein the at least one recesses comprises two or four recesses" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claims 9-10, the limitations “the extension of the surface with which the extension contacts” is unclea. It is noted that proper antecedent basis for “the surface” is not provided in the independent claims and only a single extension has been claimed. Therefore, the extension of the surface is unclear. For examination purposes the limitation is being interpreted as a surface of the extension which contacts the threaded part, however, the applicant should amend the claims to clarify. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 18-19, it is noted that the applicant has amended the independent claim to include the limitations of the two or four flattened regions and the threaded part is a square with rounded edges.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Duncan (2008/0092698).
Wallshein teaches with respect to claim 1, an orthodontic expansion screw, comprising at least two bodies 223/224 arranged at a mutual distance that can be changed by means of a spindle (see fig. 33, threaded part 220 and activating part 8), which engages both bodies (see fig. 33), wherein the spindle comprises an activating part (see fig. 33, element 8 as labeled in other embodiments, but shown in fig. 33 also), from which at least one threaded part 220 proceeds into a threaded hole 221/222 of one of the two bodies, the boding having a first end, which faces the activating part of the spindle and a second end which faces away from the activating part of the spindle (see fig. 33), a linear guiding means (col. 12, Il. 8-10 regarding the embodiment of fig. 33 including guiding bars, fig. 8 showing guiding means), which engage both bodies and guide them while preventing relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes (see figs. 7-8, explanation above, col. 4, Il. 4-67, col. 5, Il. 1-14 regarding the guiding means being linear) and a device configured for preventing inadvertent twisting of the spindle relative to the bodies, the device comprising a springy extension 225, wherein the body in which the at least one threaded part is inserted has the springy extension externally on its first end (see fig. 33), wherein the extension is directed against the at least one threaded part (see fig. 33), whereas the extension presses springily against a thread of the at least one threaded part (see fig. 33), wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies (see fig. 33). Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the device configured for preventing or impeding an inadvertent twisting of the spindle relative to the bodies comprises at least one recess, wherein the at least one threaded part of the spindle has the at least one recess, that extends in the longitudinal direction of the spindle and is open in a radial direction, wherein the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any recess, wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies, wherein the least one recess comprises two or four recesses which are present on the at least one threaded part, and lie diametrically opposite each other in pairs and wherein the at least one threaded part is a square with rounded edges in which the thread is formed along the rounded edges.
Duncan teaches an adjustable device 1 configured for preventing or impeding an inadvertent twisting of a spindle 3 relative to a body 6, the device comprising at least one recess 10 and a springy extension 11/14, wherein the extension is directed against the at least one threaded part and protrudes into the recess when the spindle is in a position in which the extension faces the at least one recess (see fig. 7A which shows a cross section of the threaded rod, par. 21), whereas the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any recess (see fig. 7B which shows a cross section of the threaded rod, par. 21), wherein the activating part 4 is rotatable in opposite directions (see cross sectional views of figs 7a-7b, such that the shape of the grooves allows for rotation in either direction, further the tool is adjustable and would not function as desired if not adjustable in either direction), wherein the at lest one recesses comprises four recesses which are present on the at least one threaded part and lie diametrically opposite each other in pairs, and wherein the at least one threaded has a shape of four grooves interposed with four rounded edge, which the thread is formed along the rounded edges (see 112 rejection above regarding how this limitation is being interpreted with respect to the recesses, see figs. 4 and 7a-7b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle of Wallshein with the recesses taught by Duncan in order to prevent inadvertent rotation of the spindle by requiring an extra force to remove the springy extension from the groove to allow for rotation and in order to easily control the amount of movement achieved by rotation the spindle (see pars. 16-17, 21-22).
With respect to claims 3-4 Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the extension contacts the threaded part of the spindle in each of its positions and the extension presses against the threaded part on the spindle in each positions of the spindle. 
Duncan teaches with respect to claims 3-4, the extension contacts the threaded part of the spindle in each of its positions and the extension presses against the threaded part on the spindle in each positions of the spindle (see figs. 3 and 7a-7b, such that the recess extends along the entire threaded part of the spindle).
With respect to claim 7 Wallshein teaches the springy extension has a surface that faces the threaded part of the spindle, and is convex in design (see fig. 33).
Duncan further teaches with respect to claim 7, the springy extension has a surface that faces the threaded part of the spindle, and is convex in design (see figs. 7a-7b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle of Wallshein with the interlocking convex shape of the extension and recesses as taught by Duncan in order to prevent inadvertent rotation of the spindle by requiring an extra force to remove the springy extension from the groove to allow for rotation and in order to easily control the amount of movement achieved by rotation the spindle (see pars. 16-17, 21-22).
With respect to claim 9 Wallshein teaches the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle (see fig. 33).
Duncan further teaches with respect to claim 9 the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle (see fig. 3).
Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the at least one recess extends over the entire length of the at least one threaded part. 
Duncan further teaches with respect to claim 13, the at least one recess extends over the entire length of the at least one threaded part (see fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle of Wallshein with the recesses taught by Duncan in order to prevent inadvertent rotation of the spindle by requiring an extra force to remove the springy extension from the groove to allow for rotation and in order to easily control the amount of movement achieved by rotation the spindle (see pars. 16-17, 21-22).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Duncan (2008/0092698) as applied to claim 1 above, and further in view of Hsieh (2014/0369786).
Wallshein/Duncan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the spring is a leaf spring.
Hsieh teaches the use of a leaf spring 21 to prevent rotation (see abstract, par. 30). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the spring extension taught by Wallshein/Duncan with a leaf spring taught by Hsieh in order to easily retain the springy extension within the body. It is noted that the leaf spring being one piece can easily be placed within a recess to be retained in the body. It is further noted that the prior art of Duncan teaches any known biasing means can be used (see par. 16), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select the leaf spring biasing means taught by Hsieh as an obvious matter of design choice.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Duncan (2008/0092698) as applied to claim 1 above, and further in view of Meeker (961,249).
Wallshein/Duncan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the thread of the at least one threaded part also extends at least in part into the at least one recesses of the at least one threaded part.
Meeker teaches a device configured for preventing or impeding an inadvertent twisting of a spindle 1 relative to a body 3, the device comprising at least one recess 2 and a springy extension 6, wherein the thread of the at least one threaded part also extends at least in art into the at least one recess of the at least one threaded part (see cross section view in figs 6-7, which shows 1 and threads 1a extending form the shaft and the recess 2 being within the thread). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the depth of the at least one recess as taught by Wallshein/Duncan to be shallow so as to contain part of the thread as taught by Meeker in order to control the force applied to the device and therefore the force needed to rotated the device.  For example, if the recesses is deeper a greater force would be needed to move the springy extension a greater distance to remove it from the recess to rotate the device versus if the recess was shallow, a smaller force would be needed to move the springy extension a smaller distance to rotate the device.  Duncan further teaches in par. 22 the shape of the recesses can be modified to change the force.  

Claim(s) 2, 5-6, 8, 10, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Duncan (2008/0092698) in view of Holmes (3,208,493).
Wallshein teaches with respect to claim 1, an orthodontic expansion screw, comprising at least two bodies 223/224 arranged at a mutual distance that can be changed by means of a spindle (see fig. 33, threaded part 220 and activating part 8), which engages both bodies (see fig. 33), wherein the spindle comprises an activating part (see fig. 33, element 8 as labeled in other embodiments, but shown in fig. 33 also), from which at least one threaded part 220 proceeds into a threaded hole 221/222 of one of the two bodies, the boding having a first end, which faces the activating part of the spindle and a second end which faces away from the activating part of the spindle (see fig. 33), a linear guiding means (col. 12, Il. 8-10 regarding the embodiment of fig. 33 including guiding bars, fig. 8 showing guiding means), which engage both bodies and guide them while preventing relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes (see figs. 7-8, explanation above, col. 4, Il. 4-67, col. 5, Il. 1-14 regarding the guiding means being linear) and a device configured for preventing inadvertent twisting of the spindle relative to the bodies, the device comprising a springy extension 225, wherein the body in which the at least one threaded part is inserted has the springy extension externally on its first end (see fig. 33), wherein the extension is directed against the at least one threaded part (see fig. 33), whereas the extension presses springily against a thread of the at least one threaded part (see fig. 33), wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies (see fig. 33). Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the device configured for preventing or impeding an inadvertent twisting of the spindle relative to the bodies comprises at least one recess, wherein the at least one threaded part of the spindle has the at least one flattened region, that extends in the longitudinal direction of the spindle and is open in a radial direction, wherein the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any flattened regions, wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies, wherein the least one flattened region comprises two or four flattened regions which are present on the at least one threaded part, and lie diametrically opposite each other in pairs and wherein the at least one threaded part is a square with rounded edges in which the thread is formed along the rounded edges.
Duncan teaches an adjustable device 1 configured for preventing or impeding an inadvertent twisting of a spindle 3 relative to a body 6, the device comprising at least one flattened region 10 (see cross sectional view in figs. 7a-7b, such that the bottom of the recess is flat) and a springy extension 11/14, wherein the extension is directed against the at least one threaded part and protrudes into the recess when the spindle is in a position in which the extension faces the at least one flattened region (see fig. 7A which shows a cross section of the threaded rod, par. 21), whereas the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any flattened region (see fig. 7B which shows a cross section of the threaded rod, par. 21), wherein the activating part 4 is rotatable in opposite directions (see cross sectional views of figs 7a-7b, such that the shape of the grooves allows for rotation in either direction, further the tool is adjustable and would not function as desired if not adjustable in either direction), wherein the at least one flattened region comprises four flattened regions which are present on the at least one threaded part and lie diametrically opposite each other in pairs, and wherein the at least one threaded has a shape of four grooves interposed with four rounded edge, which the thread is formed along the rounded edges (see figs. 4 and 7a-7b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle of Wallshein with the flattened regions taught by Duncan in order to prevent inadvertent rotation of the spindle by requiring an extra force to remove the springy extension from the groove to allow for rotation and in order to easily control the amount of movement achieved by rotation the spindle (see pars. 16-17, 21-22). Wallshein/Duncan teaches the invention as substantially claimed and discussed above, however, does not specifically teach the threaded part has a shape of a square with rounded edges.
Holmes teaches a device configured for preventing or impeding an inadvertent twisting of a spindle, the device comprising at least one flattened region 72 and a springy extension 78, wherein the at least one threaded part of the spindle has the at least one flattened region 72 that extends in the longitudinal direction of the spindle and is open in a radial direction (see figs. 18-19) and wherein a body 76 in which that at least one threaded part is inserted has the spring extension 78 externally on its first end (see figs. 18-19), wherein the extension is directed against the at least one threaded part, and is directed against the flattened region when the spindle is in a position in which the extension faces the at least one flattened region, where as the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face the flattened region, wherein the activating part is rotatable in opposite directions (see figs. 18-19, col. 3, ll. 21-75, col. 4, ll. 1-7), wherein that least one on flattened region comprises more than one (col. 4, ll. 68-71, “one or more axial flats”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the recesses with a flat portion taught by Wallshein/Duncan to be an axial flat portion as taught by Holmes as an obvious matter of design choice.  It is noted that Holmes teaches the use of a recess interacting with a spring element (see figs. 8-9) and a flat interacting with a spring element (see figs. 18-19) are equivalents. It is noted that it would have been obvious to one having ordinary skill in the art to change the shape of the flattened region/groove in order to change the forces needed to rotate the device depending on user preference.  
With respect to claims 5-6 Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the extension contacts the threaded part of the spindle in each of its positions and the extension presses against the threaded part on the spindle in each positions of the spindle. 
Duncan teaches with respect to claims 5-6, the extension contacts the threaded part of the spindle in each of its positions and the extension presses against the threaded part on the spindle in each positions of the spindle (see figs. 3 and 7a-7b, such that the recess extends along the entire threaded part of the spindle).
With respect to claim 8 Wallshein teaches the springy extension has a surface that faces the threaded part of the spindle, and is convex in design (see fig. 33).
Duncan further teaches with respect to claim 8, the springy extension has a surface that faces the threaded part of the spindle, and is convex in design (see figs. 7a-7b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle of Wallshein with the interlocking convex shape of the extension and recesses as taught by Duncan in order to prevent inadvertent rotation of the spindle by requiring an extra force to remove the springy extension from the groove to allow for rotation and in order to easily control the amount of movement achieved by rotation the spindle (see pars. 16-17, 21-22).
With respect to claim 10 Wallshein teaches the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle (see fig. 33).
Duncan further teaches with respect to claim 10 the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle (see fig. 3).
Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the at least one recess extends over the entire length of the at least one threaded part. 
Duncan further teaches with respect to claim 14, the at least one recess extends over the entire length of the at least one threaded part (see fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle of Wallshein with the recesses taught by Duncan in order to prevent inadvertent rotation of the spindle by requiring an extra force to remove the springy extension from the groove to allow for rotation and in order to easily control the amount of movement achieved by rotation the spindle (see pars. 16-17, 21-22).
With respect to claims 18-19, see the above detailed rejection of claim 2 which requires all the limitations of claims 18-19.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Duncan (2008/0092698) in view of Holmes (3,208,493) as applied to claim 2 above, and further in view of Hsieh (2014/0369786).
Wallshein/Duncan/Holmes teaches the invention as substantially claimed and discussed above, however, does not specifically teach the spring is a leaf spring.
Hsieh teaches the use of a leaf spring 21 to prevent rotation (see abstract, par. 30). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the spring extension taught by Wallshein/Duncan/Holmes with a leaf spring taught by Hsieh in order to easily retain the springy extension within the body. It is noted that the leaf spring being one piece can easily be placed within a recess to be retained in the body. It is further noted that the prior art of Duncan teaches any known biasing means can be used (see par. 16), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select the leaf spring biasing means taught by Hsieh as an obvious matter of design choice.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Duncan (2008/0092698) in view of Holmes (3,208,493) as applied to claim 19 above, and further in view of Meeker (961,249).
Wallshein/Duncan/Holmes teaches the invention as substantially claimed and discussed above, however, does not specifically teach the thread of the at least one threaded part also extends at least in part into the at least one recesses of the at least one threaded part.
Meeker teaches a device configured for preventing or impeding an inadvertent twisting of a spindle 1 relative to a body 3, the device comprising at least one recess 2 and a springy extension 6, wherein the thread of the at least one threaded part also extends at least in art into the at least one recess of the at least one threaded part (see cross section view in figs 6-7, which shows 1 and threads 1a extending form the shaft and the recess 2 being within the thread). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the depth of the at least one recess as taught by Wallshein/Duncan/Holmes to be shallow so as to contain part of the thread as taught by Meeker in order to control the force applied to the device and therefore the force needed to rotated the device.  For example, if the recesses is deeper a greater force would be needed to move the springy extension a greater distance to remove it from the recess to rotate the device versus if the recess was shallow, a smaller force would be needed to move the springy extension a smaller distance to rotate the device.  Duncan further teaches in par. 22 the shape of the recesses can be modified to change the force.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed September 5, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior does not teach the newly claimed shape, however, it is noted that the new prior art of Duncan has been cited to teach the limitations, therefore, the applicants arguments are moot.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/23/2022